Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Status of Claims
Claims 1, 7, and 9 have been amended.
Claim 4 has been canceled.
Claims 1 – 3 and 5 – 9 remain active in the Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 07 February 2022, with respect to remaining claims 1 – 3 and 5 - 9 have been fully considered and are persuasive. The previous rejection noted in the last Official Correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1 – 3 and 5 – 9 are allowed. The reason of statement supporting the allowable subject matter is reproduced below:

In the context a system of digitizing and mapping public space using
collaborative networks of mobile agents and cloud nodes on demand, the prior art of record fail to teach, in combination with other limitations, a system wherein the queries relate to a member of the group consisting of traffic blockers, traffic analytics, infrastructure mapping, parking space detection, pedestrian counting and movement detection, and pattern detection across time and changes in the patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663